DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 2/24/22, with respect to the rejection(s) of claim(s) in the office action mailed 11/24/21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2011/0262095 to Fabrykowski et al.
Applicant has amended the claims to clarify the demarcation cover (560; Applicant figures 36A-36B). The amended claims recite this cover to be installed on the base and covers a channel without extending over the splitter or feeder terminations and further having an external cover that covers the totality of the apparatus. Examiner notes that the claim language only recites broad “covering” of the base. Similarly, the channel claimed only requires that a feeder cable be routed therein. There lacks any specific location associated with the cover or the channel. Fabrykowski discloses in general, a base (92), a demarcation cover (68) that doesn’t cover an entire area with terminations exposed (figure 5; lower open area) and an outer cover (94) that encloses the totality of the device (figure 6). As currently claimed, Applicant’s invention recites a secondary cover internal to an enclosure. Rearranging what is exposed by said cover would be within the level of ordinary skill.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0262095 to Fabrykowski et al. in view of US 2015/0205064 to Claessens et al.
Fabrykowski discloses in figures 5-6, a fiber distribution system comprising: 
A feeder cable (19); 
A base (92) defining a channel (areas 22 and unlabeled post portions in figure 1) through which a feeder cable can be routed, the channel defining a breakout region where the feeder and terminations can be accessed (figures 1-3 depict how the feeder is routed within, spliced and terminated to connector areas 20); 
A plurality of feeder terminations (connector plugs 16);
A splice area (56) that feed to output areas and connectorized (20); 
A demarcation cover (70) that does not entirely cover the interior area of the splice tray; 
An external cover (94) mounted to the base and when in a closed position, covers the demarcation cover, the internal splice and fiber terminations (figure 6).
As to claim 3, the demarcation cover extends upwards via walls (32) which then fully cover the internals. These components would make up a feeder termination cover that extends up from the base.
As to claims 4 and 9, depending on viewing orientation the terminations could face down.
As to claim 5, bend radius limiters are defined in the routing portion (24).
As to claim 6, a splicing area (56) is disclosed that can house pigtails and splices.
As to claims 7-8, the splitter cables all face one direction within area 56. 
Claims 14-19 relate to the above. Multiple stacks, snap fittings, holes, etc are provided within the splitter housings and meet the claims as currently recited.
As to claims 19 and dependent, the internal portions of Fabrykowski describe multiple baffles (figures 1-2) that separate secondary regions and bases. The bottom, sides or opposing covers could be a “secondary” cover.
However, Fabrykowski does not disclose splitters as part of the splicing area. The internal components as currently claimed recite no specific features(applicant’s handles, tabs, cutouts (564, 566, 562, 568; applicant figures 36A-36B). Therefore, the current claims relate to a cover that partially covers internal components of an enclosure. Rearranging components within, adding/removing features or well known splitters, connectors and terminations would be within the level of ordinary skill in the art. 
Claessens discloses in figures 6-13, a typical splice tray with splitters therein (paragraph 41). Splitter mounting locations 40 house splitters 88.
It would have been obvious to one having ordinary skill in the art to rearrange the internal packaging by rotating or placing a splitter on a splice tray region as taught by Claessens in Fabrykowski as a matter of basic packaging of an enclosure to maximize space. 
Claims 13 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabrykowski in view of Claessens as applied to claims above, and further in view of Van Baelen (cited in prior action).
Fabrykowski in view of Claessens discloses the invention as claimed except for splitters being slidably mounted.
Van Baelen discloses sliding mount splitter modules in at least figures 8, 16 and 24. Slots (48; figure 7) or projections (346; figure 24) are also disclosed that secure the splitter component (324). Bottom portion (348) serves as a disclosure of an interlocking portion of the outerhousing (316).
It would have been obvious to one having ordinary skill in the art to provide for alternate means of securing an internal splitter component depending on the intended deployment use of the device for space and size constraints. Further, as to claim 40, adding a securing tab would be within the level of ordinary skill in the art.
Examiner suggests amendment to clarify structure shown in Figures 36A-36B and how the feeder cables enter in relation (raised portions within demarcation cover; figure 39).
Allowable Subject Matter
Claims 26-38 are allowed. The prior art fails to explicitly disclose or reasonably suggest the claimed splitter module and associated housing with mounting posts extending through splitter bodies that they themselves have dovetail-shaped slots to receive the splitter devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883